DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Tieff on 1/5/2021.  The examiner amended claim 10 and canceled 15.


Amended Claim 10
10. A method, comprising:
monitoring, by a first system, communication sessions conducted in a communication network;
decrypting, by the first system, the monitored communication session;
extracting, by the first system, from the decrypted monitored communication session a digital image and an application-layer communication identifier, wherein the application-layer communication identifier comprises one of an e-mail address used in the monitored communication session or a chat nickname used in the monitored communication session;
re-encrypting, by the first system, the decrypted monitoring communication session;

in response to recognizing the known target individual appearing in the extracted image, establishing, by the first system, a correlation between the target individual and the application-layer communication identifier; and
sending, by the first system, the re-encrypted monitored communication session to an intended destination.
	



Allowable Subject Matter
Claims 10-14, 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to communication surveillance.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards communication surveillance that decrypts and re-encrypts communication session and correlates targets in images with a communication identifier.
The closest prior art, Nucci et al. (US 9,049,117) and Claudatos et al. (US 9,152,706) show related systems.
The Nucci system teaches monitoring, by a first system, communication sessions conducted in a communication network (see col. 2 line 58- col. 3 line 37, where Nucci discusses information extracted from communications); extracting, by the first system, from a monitored communication session a digital image and an application-layer communication identifier, wherein the application-layer communication identifier comprises one of an e-mail address used in the monitored communication session and a chat nickname used in the monitored communication session (see col. 2 line 58- col. 3 line 37, where Nucci discusses information extracted email communication); in response to recognizing the known target individual appearing in the extracted image, establishing, by the first system, a correlation between the target individual and the application-layer communication identifier (see figure 2B, col. 10 lines 11- 49, col. 17 lines 34-57, where Nucci discusses facial recognition in images to obtain the identity of the authorship of an email message; see col. 22 lines 36-col. 23 line 7, where Nucci discusses associating a extracted target with an identifier email and chat username).
The Claudatos system teaches recognizing, by the first system, a known target individual appearing in the extracted image (see col. 6 lines 23-27, where Claudatos discusses monitoring 

However, Nucci and Claudatos fail to address: 
“…monitoring, by a first system, communication sessions conducted in a communication network;
decrypting, by the first system, the monitored communication session;
extracting, by the first system, from the decrypted monitored communication session a digital image and an application-layer communication identifier, wherein the application-layer communication identifier comprises one of an e-mail address used in the monitored communication session or a chat nickname used in the monitored communication session;
re-encrypting, by the first system, the decrypted monitoring communication session;
recognizing, by the first system, a known target individual appearing in the extracted image; and
in response to recognizing the known target individual appearing in the extracted image, establishing, by the first system, a correlation between the target individual and the application-layer communication identifier; and
sending, by the first system, the re-encrypted monitored communication session to an intended destination.”
These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663